Citation Nr: 0916509	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure. 

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for hepatitis B.







ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to February 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran was scheduled for a Travel Board hearing in 
February 2009, but he failed to report for the hearing.  

The issue of entitlement to service connection for hepatitis 
B is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   High blood pressure was not manifested during service or 
to a compensable degree within one year of separation from 
service, and there is no competent medical evidence or 
opinion establishing a nexus between the Veteran's high blood 
pressure and his military service.

2.  The Veteran had a positive purified protein derivative 
(PPD) tuberculosis test while on active duty in 1976; follow-
up chest x-rays were normal, and there was no diagnosis of 
active tuberculosis recorded in the service medical records 
or at any time thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high blood 
pressure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for tuberculosis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In the present case, the RO provided the Veteran pre-
adjudication notice of the claims by a letter dated in 
September 2005. Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims for service 
connection, such error was harmless given that service 
connection is being denied for these two claims, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran a 
physical examination in conjunction with his claim for 
service connection for high blood pressure.  Solicitation of 
a medical opinion is also not necessary in connection with 
the claim for service connection for tuberculosis as there is 
no evidence of a current disorder.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).



High Blood Pressure

Certain chronic diseases, such as hypertension may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2008).

The Veteran's service treatment records show that in June 
1984, a blood pressure reading of 134/96 was recorded.  A 
five-day blood pressure check was ordered.  On June 11, 1984, 
a blood pressure reading of 122/92 was recorded.  On June 12, 
1984, a reading of 120/90 was recorded.  On June 13, 1984, a 
reading of 120/80 was recorded.  On June 14, 1984, the blood 
pressure reading was recorded as 122/74 and on June 15, 1988, 
it was recorded as 122/74.  In November 1978, a blood 
pressure reading of 126/90 was recorded.  In July 1986, a 
blood pressure reading of 142/90 was recorded.  On discharge 
examination in December 1994, a blood pressure reading of 
132/78 was recorded.  It was noted that the Veteran had high 
blood pressure in 1984 with a recommendation to decrease his 
salt intake, and that he had a full recovery.

VA outpatient treatment records dated from 2000 to 2006 show 
evaluation and treatment for hypertension.  

In May 2006, the Veteran underwent a VA hypertension 
examination.  The examiner noted that the claims file was 
reviewed in detail, including the service treatment records.  
The Veteran's blood pressure readings were recorded as 
140/90, 142/92 and 142/90.  The Veteran's medical history was 
noted, including that he had been treated for hypertension 
since 1997.  It was stated that he was taking a combination 
of hypertensive medications to control his blood pressure.  
The impression was hypertensive vascular disease on treatment 
with marginal control.  The date of the diagnosis was in 1997 
with no symptoms related to the blood pressure.  The examiner 
commented that the Veteran's service treatment records 
document abnormal readings on June 5, June 11, and June 12, 
1984; and two more isolated elevations in 1986 and 1988.  The 
examiner opined that high blood pressure is defined by the VA 
as elevated readings on three successive days, and by that 
definition, along with the fact that the diagnosis was not 
made until 1997, it was less likely than not that the high 
blood pressure is a service-connected problem.  

The Board finds that evidence of record presents no basis for 
a grant of service connection for hypertension.  Although the 
Veteran has a current diagnosis of hypertension, there is no 
evidence that the condition was incurred in service or of a 
nexus to service.  The Veteran was noted to have a few 
elevated blood pressure readings during service; however, at 
separation, in December 1994, his reading was within the 
normal range at 132/78.  Furthermore, in May 2006, the VA 
examiner concluded that it was less likely than not that the 
Veteran's high blood pressure is a service-connected problem.  
The examiner had the benefit of reviewing the claims file and 
examining the Veteran.  He supported his finding with 
rationale.  There is no other medical opinion of record 
regarding the etiology of the Veteran's hypertension.

Furthermore, there is also no evidence that the Veteran was 
diagnosed as having hypertension within the first year after 
service separation.  The evidence suggests that hypertension 
was first diagnosed in 1997, two years after service 
separation.  Thus, the presumption of service connection for 
hypertension manifested within one year of service separation 
is not applicable.  See 38 C.F.R. §§3.307, 3.309.

In statement received in February 2007, the Veteran asserted 
that a physician should review his military service records 
for high blood pressure.  As noted above, the Veteran had 
undergone a VA hypertension examination in May 2006.  The 
examiner at that time provided a detailed overview of the 
Veteran's claims folder, including his service treatment 
records and concluded that his high blood pressure is not 
service-related.  Thus, in the absence of a medical nexus 
between the Veteran's high blood pressure and an incident of 
or finding recorded during active service, the Board finds 
that service connection for high blood pressure is not 
warranted.

Tuberculosis

The Veteran's service treatment records show he had a 
positive tuberculosis test in March 1976 and that he 
completed INH therapy.  Subsequent chest x-rays in January 
1985, June 1990, and September 1991 were normal.  On 
discharge examination in December 1994, it was noted that the 
Veteran had a positive tuberculosis test in 1976, underwent 
treatment and had a normal chest x-ray.   

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the Veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Thus, the initial element that must be met for service 
connection to be granted on either a direct or presumptive 
basis is the showing that a current disability exists. The 
Board finds that the objective medical evidence of record 
fails to show that the Veteran has ever been diagnosed as 
having active tuberculosis disease, either during service or 
subsequent to service.

In this regard, the Board observes that the Veteran's service 
treatment records reveal that he had a positive PPD test in 
1976.  A positive PPD test is not the same thing as a medical 
diagnosis of active tuberculosis; nor is it by itself 
considered a disability that can be service connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection cannot be granted based 
solely on a showing of a positive PPD skin test.

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Because 
the competent and persuasive medical evidence of record 
indicates that the Veteran does not presently have 
tuberculosis, the first element needed to establish service 
connection in this case has not been met.  Absent such 
evidence, there is no basis for the granting of service 
connection for tuberculosis.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as a preponderance of 
the evidence against the Veteran's claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for tuberculosis is denied.


REMAND

The Board finds that the Veteran's claim of entitlement to 
service connection for hepatitis B warrants further 
development.

The service treatment records show that in January 1989, the 
Veteran was infected with hepatitis B and was noted have full 
recovery on discharge examination in December 1994. 

In a November 2000 VA outpatient treatment record, it was 
noted that the Veteran was seen for evaluation of hepatitis 
B.  Examination of the abdomen revealed that the liver was 
slightly enlarged at 12.5-13 cm.  The assessment was a 
history of hepatitis B.  The Veteran was advised to avoid 
alcohol and Tylenol.  

A report dated in 2005 from Heritage Labs International shows 
a high reading for GGT (Gamma Glutamyl transpeptidase).  It 
was noted in the lab report that GGT is an enzyme found in 
the liver, bile ducts and kidneys and that a greater than 
normal reading may indicate hepatitis, heavy alcohol use, or 
the use of certain medications.

In a November 2006 VA outpatient treatment record, the 
abdomen was soft and non-tender without masses or bruit.  The 
impression was history of hepatitis B.  Further testing was 
indicated for the presence of hepatitis antigens and for a 
liver ultrasound.  Additional VA treatments are not of record 
and should be obtained.  

Furthermore, in light of the foregoing, the Board is of the 
opinion that a VA examination would be probative to ascertain 
whether the Veteran has any current residuals of his in-
service hepatitis B infection.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice that explains the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.   Obtain and associate with the claims 
file all available VA medical records not 
already associated with the claims file.

3.  The Veteran should be afforded a VA 
examination to determine whether the 
veteran has any residuals of his in-
service hepatitis B.  The claims folder 
must be made available to the examiner.  
Any indicated studies should be performed.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has any residuals of his in-service 
hepatitis B.  

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of service connection for 
hepatitis B.  If the benefit sought is not 
granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


